Case 1:19-cv-21391-KMW Document 9 Entered on FLSD Docket 05/09/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO: 19-cv-21391-Williams/Torres

  KENDRA MOORE,

         Plaintiff,
  v.

  KING GAME, INC. d/b/a DR. BILLIARDS,
  and MARC O. FITZ-RITSON,

        Defendants.
  _____________________________________/

         DEFENDANTS’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME

         Defendants, King Game, Inc. d/b/a Dr. Billiards and Marc O. Fitz-Ritson, by and through

  the undersigned, respectfully request a 21-day enlargement of time to respond to Plaintiff’s

  Complaint, DE 1, and in support Defendants state the following:

  1.     The undersigned was retained a few days ago.

  2.     Defendants need more time to review Defendants’ records, the filings in this case, and to

  prepare a response to Plaintiff’s Complaint.

         WHEREFORE, Defendants respectfully request that the Court grant an enlargement of

  time through May 30, 2019 for Defendants to respond to Plaintiff’s Complaint, DE 1.
Case 1:19-cv-21391-KMW Document 9 Entered on FLSD Docket 05/09/2019 Page 2 of 3



  Dated: May 9, 2019                            Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791

                                                Attorney for Defendants

                                CERTIFICATE OF CONFERRAL

         I HEREBY CERTIFY that counsel for the movant has conferred with Plaintiff’s counsel

  and Plaintiff does not oppose the relief sought herein.




                                                Elliot Kozolchyk, Esq.
Case 1:19-cv-21391-KMW Document 9 Entered on FLSD Docket 05/09/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on May 9, 2019 with the Clerk of Court using CM/ECF along with having served all counsel of
  record or pro se parties identified on the service list incorporated herein in the manner specified,
  either via transmission of Electronic filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties not authorized to receive electronically Notice of Electronic
  Filing.




                                                Elliot Kozolchyk, Esq.

                                           SERVICE LIST

  Peter J. Bober, Esq.
  Samara Robbins Bober, Esq.
  Bober & Bober, P.A.
  1930 Tyler Street
  Hollywood, FL 33020
  Tel: (954) 922-2298
  Fax: (954) 922-5455
  Email: peter@boberlaw.com, samara@boberlaw.com

  Attorneys for Plaintiff
